DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anod (JP 2013-030565 A) in view of Inagaki (US 20190392976 A1).
Regarding Claim 1:
Ando teaches that  a transformer comprising: 
a first coil (10, Fig. 4-6; para 0028-0029); 
at least one second coil (20, Fig. 1; para 0018) magnetically coupled with the first coil; 
an electrically insulating holder (41-42, Fig. 5; para 0023), the first coil and the at least one second facing each other with the holder therebetween, the holder having at least one through hole (not expressly labeled; construed from Fig. 5-6) at a portion sandwiched between the first coil and the at least one second coil (construed from Fig. 4), and 
at least one electrical insulating heat radiation member (46, Fig. 5; para 0051) disposed with the first coil and the at least one second coil (construed from Fig. 5).
Ando does not teach that at least one electrical insulating heat radiation member disposed in the at least one through hole, the heat radiation member having a higher heat conductivity than the holder .
However, Inagaki teaches that at least one electrical insulating heat radiation member (11, Fig. 5; para 0025) disposed in the at least one through hole (7a, Fig. 5; para 0024), the heat radiation member having a higher heat conductivity than the holder (see para 0026).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ando in view of Inagaki to  have at least one electrical insulating heat radiation member disposed in the at least one through hole, the heat radiation member having a higher heat conductivity than the holder to efficiently radiate heat generated by coils (para 0005).

Regarding Claim 2:
As applied to claim 1, the modified Ando teaches that at least one through hole is formed within an opposing range (construed from Inagaki’s Fig. 1 and 5) in which the first coil (10, Ando’s Fig. 4-5) and the at least one second coil (20, Ando’s Fig. 4-5) face each other, wherein the at least one heat radiation member is disposed within the opposing range.  

Regarding Claim 3:
As applied to claim 2, the modified Ando teaches that the holder has a thinner portion (extended left or right downward part of 7a in Inagaki’s Fig. 7) around the at least one through hole (7a, Inagaki’s Fig. 5), wherein the at least one heat radiation member (11, Inagaki’s Fig. 8) has an outer edge to entirely contact the thinner portion formed around the at least one through hole (construed from Inagaki’s Fig. 8).  

Regarding Claim 4:
As applied to claim 2, the modified Ando teaches that the at least one heat radiation member (11, see Inagaki’s Fig. 8) substantially entirely covers the at least one through hole (7a, Inagaki’s Fig. 5). 

Regarding Claim 5:
As applied to claim 3, the modified Ando teaches that  the at least one through hole has a vertically thinner portion (construed from Inagaki’s Fig. 8) than a radially outer portion of the holder than the at least one through hole, wherein the outer edge of the at least one heat radiation member (11, see Inagaki’s Fig. 8)  is overlaid on the vertically thinner portion of the holder in the at least one through hole.  

Regarding Claim 6:
As applied to claim 5, the modified Ando teaches that wherein the outer edge of the at least one heat radiation member (11, Inagaki’s Fig. 8)  has a shape fitting to the inner peripheral wall of the at least one through hole (construed from Inagaki’s Fig. 5). 
	The modified Ando teaches the claim invention except the inner peripheral wall 
of the at least one through hole of the holder is either stepwise or tapered to form the 
thinner portion. It has long been held that mere changes in shape without persuasive evidence that the particular configuration is significant or provides an unexpected result are prima facie obvious. See MPEP 2144.04(IV)(B).  In this case, in para 0063 and 0080, applicant has not disclosed any criticality for the claimed limitations

Regarding Claim 9:
As applied to claim 1, the modified Ando teaches that  at least one core (3, Fig. 1; para 0033) to surround both the first coil (10, See Ando’s Fig. 5) and the at least one second coil (10, See Ando’s Fig. 5), wherein the at least one heat radiation member (46, See Ando’s Fig. 5) includes at least one electric insulating second heat radiation member (42, Ando. Fig. 5), wherein the at least one second heat radiation member is located between the at least one second coil and the at least one core to contact both the at least one second coil and the at least one core (construed from Ando’s Fig. 4-7), wherein the at least one second heat radiation member has a higher heat conductivity than the holder (see Inagaki’s para 0026).

Regarding Claim 11:
As applied to claim 1, the modified Ando teaches that  the at least one heat radiation member (46, See Ando’s Fig. 5; para 0051) is disposed being compressed (construed from Ando’s Fig. 5) by the first coil  (10, See Ando’s Fig. 5) and the at least one second coil (20, See Ando’s Fig. 5). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anod in view of Inagaki and further in view of Yan (US 20100271162 A1).
Regarding Claim 10:
As applied to claim 1, the modified Ando does not teach that either the first coil or the 
at least one second coil is coated with enamel.
	However, Yan teaches that he wire used to form the coil 104 may be coated with enamel coatings (see para 0051)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have either the first coil or the 
at least one second coil is coated with enamel to improve structural and functional aspects of coil (see para 0051).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anod in view of Inagaki and further in view of Lin (US 20080211613 A1).
Regarding Claim 10:
As applied to claim 9, the modified Ando does not teach that a heat sink; and a converter holder to fix the at least one core to the heat sink, wherein the first coil is disposed between a pair of second coils.
	However, Lin teaches that a heat sink (38, Fig. 4B; para 0019); and a converter holder (342) to fix the at least one core to the heat sink, wherein the first coil (31, Fig. 3; para 0018) is disposed between a pair of second coils (320, Fig. 3; para  0018).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ando in view of Lin to have a heat sink; and a converter holder to fix the at least one core to the heat sink, wherein the first coil is disposed between a pair of second coils to provide a transformer for saving space, increasing application, improving heat-dissipation and reducing assembling time and cost (see para 0005).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 recites, wherein the at least one heat radiation member includes a first property member having an insulation property and a second property member having a higher heat conductivity than both the holder and the first property member.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837